DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on February 23, 2022, in which claims 1 and 3-18 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on February 23, 2021, with respect to claims 1 and 3-18 have been fully considered and are persuasive. The objection filed on the last office action mailed on December 23, 2022 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
13. (Currently Amended) The method of Claim [[2]] 1, wherein each record of the log file is associated with a unique sequence number and wherein an increasing ordering of the unique sequence numbers of the records of the log file indicates the logical order in which writes logged 
In the drawings of Fig.4, if item 300 represents items 301 and 320 Applicant has to link items 301 and 320 together into one entity. Otherwise, Applicant needs to divide fig.4 into fig.4A to represent item 301 and Fig.4B to represent item 320.

    PNG
    media_image1.png
    622
    795
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
Claims 1 and 3-18 allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in inserting particular destination node representing respective destination interval in destination interval tree and returning acknowledgement to host regarding completion of offload copy operation.
None of the cited reference, singular and any order combination fails to insert a first destination node representing the first destination interval in a destination interval tree, wherein each node in the destination interval tree represents a destination interval of an offload copy operation having a corresponding record in the log file; return an acknowledgement to the host regarding completion of the first offload copy operation; and flush the first record of the log file, copy data from the first source interval to the first destination interval; update first location metadata for the first destination interval; and remove the first destination node from the destination interval tree. These claimed features render claims 1 and 3-10 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 6, 2022